Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1-18 are being allowed.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16672729, filed on 3/9/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Ulupinar et al. (US 20100260098 A1) teaches systems and methodologies are described that facilitate compressing headers for internet protocol (IP) relay nodes. In particular, a plurality of IP headers in a packet and at least one tunneling protocol header can be compressed to facilitate efficient communications of packets between IP relay nodes and/or a donor access point. In addition, IP relay nodes can be limited in a number of upstream bearers and can provide a greater number of downstream bearers. In this regard, the IP relay nodes can compress headers for upstream packets related to one or more downstream devices utilizing disparate context identifiers for the upstream packets. Thus, the upstream packets can be distinguished from each other while sent over the same upstream bearer.
KWON (US 20160366368 A1) teaches a method of transmitting a broadcast signal, according to an embodiment of the present invention, includes: compressing headers of first IP packets including first broadcast data; generating first link layer packets including the header-compressed first IP packets and second link layer packets including second IP packets containing second broadcast data; generating third link layer packets including link layer signaling information providing information necessary to process the first link layer packets and the second link layer packets; and generating one or more broadcast frames including the first link layer packets, the second link layer packets and the third link layer packets.
KWON (US 20160234353 A1) teaches disclosed are a method and apparatus for transmitting/receiving a broadcast signal including a robust header compression (RoHC) packet stream and fast information. The method for transmitting a broadcast signal includes encoding broadcast data, generating a packet including the encoded broadcast data, generating a robust header compression (RoHC) packet by performing RoHC on a header of the generated packet, generating fast information including configuration information of a broadcast stream and broadcast service related information and transmitting the fast information through a second channel, and transmitting the broadcast stream including the generated RoHC packet through a second channel.
The combination of Ulupinar et al. and KWON and KWON fail to disclose “A method of transmitting a broadcast signal by an apparatus, the method comprising: generating a Robust Header Compression (RoHC) channel that includes one or more RoHC streams by performing header compression on Internet Protocol/User datagram Protocol (IP/UDP) packets in IP/UDP streams, which include broadcast data, in accordance with an adaptation mode; generating an RoHC-U Description Table (RDT) including information related to the header compression; encapsulating the one or more RoHC streams into first link layer packets and encapsulating the RDT into at least one second link layer packet; and physical layer processing the first link layer packets and the at least one second link layer packet, wherein the RDT further includes context information depending on the adaptation mode, wherein the RDT is categorized into a catalog RDT and a discrete RDT in accordance with a delivery type, wherein, when the catalog RDT includes a plurality of RDTs, the plurality of RDTs are continuously included in the at least one second link layer packet, wherein each of the one or more RoHC streams includes RoHC packets, wherein a value of a context identifier (CID) of an RoHC stream of the one or more RoHC streams is 0, and wherein the CID having a value of 0 is assigned for the most common IP/UDP stream of the IP/UDP streams” as recited in the independent claims.
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitations of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        4/23/22

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        4/25/2022